Citation Nr: 0943943	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, denied 
entitlement to service connection for a right inguinal 
hernia.

In July 2009 the Veteran provided testimony before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between a current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Service treatment records show that the Veteran was treated 
for right lower abdominal pain and was diagnosed with a right 
inguinal hernia in early 1970.  A January 1970 treatment 
record stated that the Veteran was to be scheduled for 
surgery on a right inguinal hernia and an April 1970 
treatment record reflects that the Veteran had that surgery.  

Post-service treatment records are negative for any treatment 
since discharge for a right inguinal hernia or related 
residuals.  

During the July 2009 hearing, the Veteran described current 
symptoms of pain and discomfort when he stands for long 
periods of time, lifts heavy objects, or when maneuvering in 
and out of a vehicle.  He stated that his current symptoms 
are the same as those he experienced during service.  The 
Veteran is competent to report current symptoms of his 
claimed disability and when such symptoms began.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

He also stated, during the July 2009 hearing, that it is not 
clear whether he has a current right inguinal hernia or if he 
is experiencing residuals from his in-service injury.  He has 
not received treatment related to the right inguinal hernia 
experienced in service since discharge and has never been 
treated for residuals from the 1970 right inguinal 
herniorraphy.  

As the Veteran has reported current symptomatology similar to 
that experienced in service prior to his herniorraphy and the 
evidence of record demonstrates the incurrence of an in-
service injury or disease, an opinion is needed to clarify 
whether there are any current residuals and to determine 
whether any current disability(ies) is etiologically related 
to the Veteran's in-service right inguinal herniorraphy.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA digestive system examination, at an 
appropriate VA medical facility, in order 
to determine the nature and etiology of 
any current disability or residuals 
related to an in-service right inguinal 
herniorraphy.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
studies deemed appropriate by the 
examiner (to include x-rays) should be 
performed; all findings should be set 
forth in detail.  

Based on the examination findings and a 
review of the claims file, the examiner 
should specifically express for any 
diagnosed disorder found, to include 
scarring, an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder 
is a result of the Veteran's in-service 
right inguinal herniorraphy.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. Vavrina
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


